DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Response to Amendment
The amendment filed 11/08/2021 has been entered. Claims 1-21 remain pending in the application.

Response to Arguments
Applicant’s arguments, filed 11/08/2021, with respect to the rejections of claims 1, 8 and 15 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chandran et al. (US Patent 10,296,512) in view of Glover et al. (US Pub. 2017/0185599) in view of Chaudhuri et al. (US Pub. 2017/0206549) and further in view of Glass et al. (US Pub. 2014/0279736). 
Claim Objections
Claims 1, 11, 13, 16-17 and 21 are objected to because of the following informalities:
In claim 1, line 2, “oneprocessor” should read “one processor”.
In claim 11, line 2, “pluralityof” should read “plurality of”.
In claim 13, line 4, “rankingmodel” should read “ranking model”.
In claim 16, line 2, “typesof” should read “types of”.
In claim 17, line 11, “signaldistribution” should read “signal distribution”.
In claim 21, line 4, “rankingmodel” should read “ranking model”.
In claim 21, line 7, “tothe” should read “to the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chandran et al. (US Patent 10,296,512) in view of Glover et al. (US Pub. 2017/0185599) in view of Chaudhuri et al. (US Pub. 2017/0206549) and further in view of Glass et al. (US Pub. 2014/0279736). 
As per claim 1, Chandran teaches a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network [Col. 1, lines 62-65, “a non-transitory machine-readable medium including instructions stored therein, which when executed by a machine, cause the machine to perform operations”; Col. 5, lines 37-38, “The communication interface may provide for communications under various modes or protocols”] for training a ranking model, comprising: 
obtaining a plurality of types of online user activities [user interactions] performed with respect to each content item from a set of content items [Col. 6, lines 7-32, “The user may consume (e.g., read, view, click on, activate, download) some content items in the content stream while not consuming other content items … Of the content items that are consumed, the user may perform an interaction with some of these content items … Interaction types may include active engagement actions performed on a content item such as … endorsing the content item, commenting on the content item, re-sharing the content item …”], the plurality of types of online user activities including a pre-click browsing time of users with respect to the set of content items [Col. 6, lines 7-32, “the user scrolls … the content stream; user quickly browsing thru the content stream (browsing time)”] and a post- click dwell time of users with respect to the set of content items [Col. 6, lines 7-32, “the user … pauses within a boundary of the content item in the content stream for at least a predetermined amount of time (e.g., 3 seconds); user spends time on a particular content item (user’s dwell time)”]; 
determining, for each of the set of content items, a plurality of user engagement scores each of which is determined with respect to a corresponding one of the plurality of types of online user activities [Col. 1, lines 28-33, “generating … a first plurality of scores for a first content item received in an online service, each of the first plurality of scores being generated using a respective model of a plurality of predictive models and associated with a different respective user interaction type”; Col. 6, lines 7-32, “the user may perform an interaction with some of these content items … Interaction types may include active engagement actions performed on a content item such as … endorsing the content item, commenting on the content item, re-sharing the content item …”]; 
determining an aggregation weight for each of the plurality of user engagement scores based on relevance data provided by users with respect to each of the set of content items [Fig. 2, Col. 12, lines 40-46, “The user feedback may be utilized as a measure of quality of the composite scores generated by the combiner function 230; where, Fig. 2, Col. 10, lines 34-43, “the combiner function 230 may determine a weight to be applied to the scores received from each of the models 210-225. For example, if … the user's preference for performing a comment interaction over other interaction types, a higher weight may be applied to the score received from the comment model 220 by the combiner function 230 … the scores from the models 210-225 to be utilized in determining the composite score”; It can be seen that a weight is applied to each score from the models, thus, combing the scores is the same as combining the weights (an aggregation weight) to determine a composite score; Fig. 2 shows the models 210-225 includes endorsement model, reshare model, comment model, etc.];  
calculating, for each of the set of content items, an aggregated score based on an aggregation of a normalized version of each of the plurality of user engagement scores and a corresponding aggregation weight of each of the plurality of user engagement scores [Col. 7, lines 34-38, “the models 210-225 may be utilized to score the content item 205. The combiner function 230 may receive the scores from each of the models 210-225, and then utilize these scores to generate a composite score 235 for the content item 205”; Col. 11, lines 60-67 to Col. 12, lines 1-3, “the combiner function 230 may weigh the scores from the models 210-225 using different weights (e.g., based on user type …), and the composite score 235 may be a product of these weighted scores. In some cases, the combiner function 230 may normalize the scores of the content item 205 from the models 210-225 using an average score or a median score over all content items scored by the models 210-225, and the composite score 235 may be a product of the normalized, weighted scores”; Fig. 2, Col. 10, lines 34-43, “the combiner function 230 may determine a weight to be applied to the scores received from each of the models 210-225. For example, if … the user's preference for performing a comment interaction over other interaction types, a higher weight may be applied to the score received from the comment model 220 by the combiner function 230 … the scores from the models 210-225 to be utilized in determining the composite score”; It can be seen that a weight is applied to each score from the models, thus, the composite score includes the scores from each models and the corresponding weights];  
training the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items [Col. 6, lines 53-54, “”; Col. 7, lines 41-43, “the models 210-225 may be trained to generate scores based on user input associated with content items.”; Col. 12, lines 10-22, the combiner function 230 may utilize the score from each of the models 210-225 to generate the composite score 235, and rank the content item 205 … content items, including the content item 205, are ranked based on their corresponding scores; Col. 13, lines 2-5, “The rank of the content item 205 may be based on the composite score 235 whereas the rank of the other content items may be based on their respective composite scores. If included in the content stream, a position of the content item 205 in the content stream may be set or adjusted based on the rank of the content item 205”; Col. 2, lines 10-12, “providing the content stream with the first content item at the determined position to a user computing device”].  
Chandran does not teach

determining, based on the aggregated scores, output targets for the ranking model; and 
training, based on the output targets for the ranking model, the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items (emphasis added).  
Glover teaches
each aggregation weight that is updated responsive to an expiration of a predetermined time period [paragraph 0051, “The analytics module 216 can monitor user engagement with displayed search results 130 and may update the global ranking vectors 110-g (or regional ranking vectors 110-r) accordingly”; paragraph 0052, “The analytics module 216 can update the range for each global ranking vector 110-g of an action based on the engagement statistics collected by the analytics module 216. For example, the analytics module 216 may normalize the scores corresponding to a particular action such that the sum of the normalized scores are equal to an upper value … The analytics module 216 may update the global ranking vectors 110-g at predetermined times, e.g., hourly, daily, weekly, or monthly”; It can be seen the module 216 updates the ranking vector by normalizing the scores (aggregating scores) at predetermined time];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include the process of updating the aggregation weight that responsive to an expiration of a predetermined time period of Glover. Doing so would help updating the ranking vectors responsive to user engagement with search results (Glover, 0052).
Chandran and Glover do not teach

determining, based on the aggregated scores, output targets for the ranking model; and 
training, based on the output targets for the ranking model, the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items (emphasis added).  
Chaudhuri teaches
the normalized version is calculated based on a difference in a user engagement signal distribution of a corresponding type of online user activity with respect to other user engagement signal distributions [paragraph 0023, “when a new user interacts with the recommendation system, the ranking function for each advertisement will compute a score for the user ... Then, for each score … generate a “normalized score” … for each score, the corresponding threshold score is subtracted to generate a “normalized score”. The advertisement with the highest normalized score is then selected and provided to the user”; It can be seen that the normalized score is generated based on the difference between the computed score and the threshold score];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include a normalized version of each of the plurality of user engagement scores, and wherein the normalized version is calculated based on a difference of the scores of Chaudhuri. Doing so would help providing to the user the advertisement with the highest normalized score (Chaudhuri, 0023).
Chandran, Glover and Chaudhuri do not teach
determining, based on the aggregated scores, output targets for the ranking model; and 
training, based on the output targets for the ranking model, the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items (emphasis added).  
Glass teaches
determining, based on the aggregated scores, output targets for the ranking model [Fig. 1, abstract, “Method for identifying a target metric”; paragraph 0025, “the target metric identification system 100 includes the metrics measurement module 110 for measuring short-term behavior metrics 106 and long-term engagement metrics 108 across a number of users 104 and a correlation analysis module 112 for identifying a target metric 101 based on the correlations between each short-term behavior metric 106 and each long-term engagement metric 108 across the users 104”; paragraph 0003, “identifying a target metric for optimizing content personalization and recommendation”; paragraph 0034, “calculating values of short-term behavior metrics, such as dwell-time based metrics, click-based metrics, stream depth, click-skip rate, etc.”; paragraph 0035, “calculating values of long-term engagement metrics”; paragraph 0030, “value (score) … If binned short-term behavior metrics are used in correlation analysis, then an average value (aggregated values/scores) of long-term engagement metrics for users in each bin may be used against the short term behavior metrics bin. The target metric identification unit 218 is configured to identify one or more target metrics”; It can be seen that the system assigns values/scores to the engagement metrics, those values/scores are aggregated to in part determine the target metric, where, paragraph 0025, “The target metric(s) are used as optimization target(s) for tuning a ranking model … for recommending the top ranked content to users 104 as personalized content streams”]; and 
Paragraph 0098 in the specification of the current Application recites “the optimization target determiner 1330 may determine optimizing targets for the ranking model optimization based on the aggregated scores”.
training, based on the output targets for the ranking model, the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items [paragraph 0025, “The target metric(s) are used as optimization target(s) for tuning a ranking model … for recommending the top ranked content to users 104 as personalized content streams”; paragraph 0036, “the identified target metric is used as the optimization target for optimizing the ranking model”; Since Chandran teaches in Cols. 6-7 and 12-13 that the ranking model is trained to rank the content items, where the target/desired outputs are the content items that interest to the user, and Glass teaches in paragraphs 0003 and 0025 that tuning/optimizing the ranking model based on the identified target metric which is used as the optimization target for optimizing content personalization and recommendation, therefore, the combination of Chandran and Glass read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include a process of determining the target metrics for the ranking model based on the user engagement scores of Glass. Doing so would help improving the ranking model used by the personalized content recommendation system (Glass, 0038).

As per claim 2, Chandran, Glover, Chaudhuri and Glass teach the method of claim 1.
Chandran further teaches 
the plurality of types of online user activities comprise at least one of: 
user clicks on the set of content items; 
reformulation of user requests with respect to the set of content items; or 
user abandonment with respect to the set of content items.  
[Col. 6, lines 7-9, “The user may consume (e.g., read, view, click on, activate, download) some content items in the content stream”].

As per claim 5, Chandran, Glover, Chaudhuri and Glass teach the method of claim 1.
Chandran further teaches 
[Col. 11, lines 60-67 to Col. 12, lines 1-3, “the combiner function 230 may weigh the scores from the models 210-225 using different weights (e.g., based on user type …), and the composite score 235 may be a product of these weighted scores. In some cases, the combiner function 230 may normalize the scores of the content item 205 from the models 210-225 using an average score or a median score over all content items scored by the models 210-225, and the composite score 235 may be a product of the normalized, weighted scores”];
Glass teaches
the output targets for the ranking model are determined based on the user engagement scores [Fig. 1, abstract, “Method for identifying a target metric”; paragraph 0025, “the target metric identification system 100 includes the metrics measurement module 110 for measuring short-term behavior metrics 106 and long-term engagement metrics 108 across a number of users 104 and a correlation analysis module 112 for identifying a target metric 101 based on the correlations between each short-term behavior metric 106 and each long-term engagement metric 108 across the users 104”; paragraph 0003, “identifying a target metric for optimizing content personalization and recommendation”; paragraph 0034, “calculating values of short-term behavior metrics, such as dwell-time based metrics, click-based metrics, stream depth, click-skip rate, etc.”; paragraph 0035, “calculating values of long-term engagement metrics”; paragraph 0030, “value (score) … If binned short-term behavior metrics are used in correlation analysis, then an average value (aggregated values/scores) of long-term engagement metrics for users in each bin may be used against the short term behavior metrics bin. The target metric identification unit 218 is configured to identify one or more target metrics”; It can be seen that the system assigns values/scores to the engagement metrics, those values/scores are aggregated to in part determine the target metric, where, paragraph 0025, “The target metric(s) are used as optimization target(s) for tuning a ranking model … for recommending the top ranked content to users 104 as personalized content streams”; Since Glass teaches the output targets for the ranking model are determined based on the user engagement scores, and Chandran teaches the engagement scores are normalized, therefore, the combination of Chandran and Glass read on the claim limitation]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include a process of determining the target metrics for the ranking model based on the user engagement scores of Glass. Doing so would help improving the ranking model used by the personalized content recommendation system 102 (Glass, 0038).

As per claim 6, Chandran, Glover, Chaudhuri and Glass teach the method of claim 1.
Chandran further teaches 
determining input features for the ranking model based on the plurality of types of online user activities and contextual information about the plurality of types of online user activities, wherein the ranking model is trained based on the input features [Col. 8, lines 1-65, “For a given model, a positive training sample is a content item to which a user performs an interaction associated with the given model, whereas a negative training sample is a content item to which a user does not perform the interaction associated with the given model … When training the models 210-225, features associated primarily with a content item, features associated primarily with a user, and/or features associated with the content item and the user may be utilized … By identifying and analyzing the features associated with the content items of the training samples and the user, the models 210-225 may determine an impact of the features on their corresponding interactions. Thus, the models 210-225 may be trained based on at least some of the foregoing features”].  

As per claim 7, Chandran, Glover, Chaudhuri and Glass teach the method of claim 1.
Chandran further teaches 
receiving the plurality of content items [Col. 3, lines 3-5, “receive content items from various sources, and provide content items to the user in a content stream”] to be provided to an online user subsequent to the ranking model being trained [Col. 7, lines 41-43, “the models 210-225 may be trained to generate scores based on user input associated with content items.”; Col. 12, lines 19-22, the combiner function 230 may utilize the score from each of the models 210-225 to generate the composite score 235, and rank the content item 205; Col. 13, lines 2-5, “The rank of the content item 205 may be based on the composite score 235 whereas the rank of the other content items may be based on their respective composite scores”; abstract, “The content item is provided for display in a content stream associated with a user based on the composite score”]; and 
generating the ranked list of content items by ranking the plurality of content items [abstract, “The content item is provided for display in a content stream associated with a user based on the composite score”; Col. 2, lines 10-12, “providing the content stream with the first content item at the determined position to a user computing device”] based on the ranking model and a plurality of types of historical user activities from the online user related to the list of content items, wherein the ranked list of content items is to be provided to the online user [Col. 7, lines 41-43, “the models 210-225 may be trained to generate scores based on user input associated with content items.”; Col. 12, lines 19-22, the combiner function 230 may utilize the score from each of the models 210-225 to generate the composite score 235, and rank the content item 205; Col. 13, lines 2-5, “The rank of the content item 205 may be based on the composite score 235 whereas the rank of the other content items may be based on their respective composite scores”; Col. 10, lines 29-36, “the combiner function 230 may determine the composite score 235 based on the user interaction history associated with the user. The combiner function 230 may be referred to as a user-specific combiner function. Based on the user interaction history, the combiner function 230 may determine a weight to be applied to the scores received from each of the models”], wherein the ranked list of content items is to be provided to the online user [Col. 12, lines 66-67 to Col. 13, lines 1-5, “The content item 205 may be ranked relative to other content items that are potential candidates for inclusion in the content stream of the user. The rank of the content item 205 may be based on the composite score 235 whereas the rank of the other content items may be based on their respective composite scores”; abstract, “The content item is provided for display in a content stream associated with a user based on the composite score”].  

As per claim 8, Chandran teaches a system [abstract, system], having at least one processor, storage, and a communication platform connected to a network [Col. 1, lines 62-65, “a non-transitory machine-readable medium including instructions stored therein, which when executed by a machine, cause the machine to perform operations”; Col. 5, lines 37-38, “The communication interface may provide for communications under various modes or protocols”] for training a ranking model, comprising: 
a user engagement signal extractor [Col. 3, lines 2-3, the social network service] configured for: 
obtaining a plurality of types of online user activities [user interactions] performed with respect to each content item from a set of content items [Col. 6, lines 7-32, “The user may consume (e.g., read, view, click on, activate, download) some content items in the content stream while not consuming other content items … Of the content items that are consumed, the user may perform an interaction with some of these content items … Interaction types may include active engagement actions performed on a content item such as … endorsing the content item, commenting on the content item, re-sharing the content item …”], the plurality of types of online user activities including a pre-click browsing time of users with respect to the set of content items [Col. 6, lines 7-32, “the user scrolls … the content stream; user quickly browsing thru the content stream (browsing time)”] and a post- click [Col. 6, lines 7-32, “the user … pauses within a boundary of the content item in the content stream for at least a predetermined amount of time (e.g., 3 seconds); user spends time on a particular content item (user’s dwell time)”]; 
a user engagement signal normalizer [Col. 11, line 35, the combiner function 230] configured for determining, for each of the set of content items, a plurality of user engagement scores each of which is determined with respect to a corresponding one of the plurality of types of online user activities [Col. 1, lines 28-33, “generating … a first plurality of scores for a first content item received in an online service, each of the first plurality of scores being generated using a respective model of a plurality of predictive models and associated with a different respective user interaction type”; Col. 6, lines 7-32, “the user may perform an interaction with some of these content items … Interaction types may include active engagement actions performed on a content item such as … endorsing the content item, commenting on the content item, re-sharing the content item …”]; 
a user engagement signal aggregator comprising:
an aggregation weight determiner [Col. 12, line 29, the combiner function 230] configured for determining an aggregation weight for each of the plurality of user engagement scores based on relevance data provided by users with respect to each of the set of content items Fig. 2, Col. 12, lines 40-46, “The user feedback may be utilized as a measure of quality of the composite scores generated by the combiner function 230; where, Fig. 2, Col. 10, lines 34-43, “the combiner function 230 may determine a weight to be applied to the scores received from each of the models 210-225. For example, if … the user's preference for performing a comment interaction over other interaction types, a higher weight may be applied to the score received from the comment model 220 by the combiner function 230 … the scores from the models 210-225 to be utilized in determining the composite score”; It can be seen that a weight is applied to each score from the models, thus, combing the scores is the same as combining the weights (an aggregation weight) to determine a composite score; Fig. 2 shows the models 210-225 includes endorsement model, reshare model, comment model, etc.]; and 
an aggregation score generator [Col. 11, line 35, the combiner function 230] configured for calculating, for each of the set of content items, an aggregated score based on an aggregation of a normalized version of each of the plurality of user engagement scores and a corresponding aggregation weight of each of the plurality of user engagement scores [Col. 7, lines 34-38, “the models 210-225 may be utilized to score the content item 205. The combiner function 230 may receive the scores from each of the models 210-225, and then utilize these scores to generate a composite score 235 for the content item 205”; Col. 11, lines 60-67 to Col. 12, lines 1-3, “the combiner function 230 may weigh the scores from the models 210-225 using different weights (e.g., based on user type …), and the composite score 235 may be a product of these weighted scores. In some cases, the combiner function 230 may normalize the scores of the content item 205 from the models 210-225 using an average score or a median score over all content items scored by the models 210-225, and the composite score 235 may be a product of the normalized, weighted scores”; Fig. 2, Col. 10, lines 34-43, “the combiner function 230 may determine a weight to be applied to the scores received from each of the models 210-225. For example, if … the user's preference for performing a comment interaction over other interaction types, a higher weight may be applied to the score received from the comment model 220 by the combiner function 230 … the scores from the models 210-225 to be utilized in determining the composite score”; It can be seen that a weight is applied to each score from the models, thus, the composite score includes the scores from each models and the corresponding weights]; 
a card ranking model generator [Col. 8, line 46, the computing system] for training the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items [Col. 6, lines 53-54, “”; Col. 7, lines 41-43, “the models 210-225 may be trained to generate scores based on user input associated with content items.”; Col. 12, lines 10-22, the combiner function 230 may utilize the score from each of the models 210-225 to generate the composite score 235, and rank the content item 205 … content items, including the content item 205, are ranked based on their corresponding scores; Col. 13, lines 2-5, “The rank of the content item 205 may be based on the composite score 235 whereas the rank of the other content items may be based on their respective composite scores. If included in the content stream, a position of the content item 205 in the content stream may be set or adjusted based on the rank of the content item 205”; Col. 2, lines 10-12, “providing the content stream with the first content item at the determined position to a user computing device”].  
Chandran does not teach
each aggregation weight is updated responsive to an expiration of a predetermined time period, wherein the normalized version is calculated based on a difference in a user U.S. Application No. 15/204,009Page 3 engagement signal distribution of a corresponding type of online user activity with respect to other user engagement signal distributions;
an optimization target determiner configured for determining, based on the aggregated scores, output targets for the ranking model; and 
training, based on the output targets for the ranking model, the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items (emphasis added).  
Glover teaches
each aggregation weight that is updated responsive to an expiration of a predetermined time period [paragraph 0051, “The analytics module 216 can monitor user engagement with displayed search results 130 and may update the global ranking vectors 110-g (or regional ranking vectors 110-r) accordingly”; paragraph 0052, “The analytics module 216 can update the range for each global ranking vector 110-g of an action based on the engagement statistics collected by the analytics module 216. For example, the analytics module 216 may normalize the scores corresponding to a particular action such that the sum of the normalized scores are equal to an upper value … The analytics module 216 may update the global ranking vectors 110-g at predetermined times, e.g., hourly, daily, weekly, or monthly”; It can be seen the module 216 updates the ranking vector by normalizing the scores (aggregating scores) at predetermined time];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include the process of updating the aggregation weight that responsive to an expiration of a predetermined time period of Glover. Doing so would help updating the ranking vectors responsive to user engagement with search results (Glover, 0052).
Chandran and Glover do not teach
the normalized version is calculated based on a difference in a user U.S. Application No. 15/204,009Page 3 engagement signal distribution of a corresponding type of online user activity with respect to other user engagement signal distributions;
an optimization target determiner configured for determining, based on the aggregated scores, output targets for the ranking model; and 
training, based on the output targets for the ranking model, the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items (emphasis added).  
Chaudhuri teaches
the normalized version is calculated based on a difference in a user engagement signal distribution of a corresponding type of online user activity with respect to other user engagement signal distributions [paragraph 0023, “when a new user interacts with the recommendation system, the ranking function for each advertisement will compute a score for the user ... Then, for each score … generate a “normalized score” … for each score, the corresponding threshold score is subtracted to generate a “normalized score”. The advertisement with the highest normalized score is then selected and provided to the user”; It can be seen that the normalized score is generated based on the difference between the computed score and the threshold score];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include a normalized version of each of the plurality of user engagement scores, and wherein the normalized version is calculated based on a difference of the scores of Chaudhuri. Doing so would help providing to the user the advertisement with the highest normalized score (Chaudhuri, 0023).
Chandran, Glover and Chaudhuri do not teach
an optimization target determiner configured for determining, based on the aggregated scores, output targets for the ranking model; and 
training, based on the output targets for the ranking model, the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items (emphasis added).  
Glass teaches
an optimization target determiner [paragraph 0024, “The target metric identification system”] configured for determining, based on the aggregated scores, output targets for the ranking model [Fig. 1, abstract, “Method for identifying a target metric”; paragraph 0025, “the target metric identification system 100 includes the metrics measurement module 110 for measuring short-term behavior metrics 106 and long-term engagement metrics 108 across a number of users 104 and a correlation analysis module 112 for identifying a target metric 101 based on the correlations between each short-term behavior metric 106 and each long-term engagement metric 108 across the users 104”; paragraph 0003, “identifying a target metric for optimizing content personalization and recommendation”; paragraph 0034, “calculating values of short-term behavior metrics, such as dwell-time based metrics, click-based metrics, stream depth, click-skip rate, etc.”; paragraph 0035, “calculating values of long-term engagement metrics”; paragraph 0030, “value (score) … If binned short-term behavior metrics are used in correlation analysis, then an average value (aggregated values/scores) of long-term engagement metrics for users in each bin may be used against the short term behavior metrics bin. The target metric identification unit 218 is configured to identify one or more target metrics”; It can be seen that the system assigns values/scores to the engagement metrics, those values/scores are aggregated to in part determine the target metric, where, paragraph 0025, “The target metric(s) are used as optimization target(s) for tuning a ranking model … for recommending the top ranked content to users 104 as personalized content streams”]; and 
training, based on the output targets for the ranking model, the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items [paragraph 0025, “The target metric(s) are used as optimization target(s) for tuning a ranking model … for recommending the top ranked content to users 104 as personalized content streams”; paragraph 0036, “the identified target metric is used as the optimization target for optimizing the ranking model”; Since Chandran teaches in Cols. 6-7 and 12-13 that the ranking model is trained to rank the content items, where the target/desired outputs are the content items that interest to the user, and Glass teaches in paragraphs 0003 and 0025 that tuning/optimizing the ranking model based on the identified target metric which is used as the optimization target for optimizing content personalization and recommendation, therefore, the combination of Chandran and Glass read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include a process of determining the target metrics for the ranking model based on the user engagement scores of Glass. Doing so would help improving the ranking model used by the personalized content recommendation system (Glass, 0038).

As per claim 9, Chandran, Glover, Chaudhuri and Glass teach the system of claim 8.
Chandran further teaches 
the plurality of types of online user activities comprise at least one of: 
user clicks on the set of content items; 
reformulation of user requests with respect to the set of content items; or 
user abandonment with respect to the set of content items.  
[Col. 6, lines 7-9, “The user may consume (e.g., read, view, click on, activate, download) some content items in the content stream”].

As per claim 12, Chandran, Glover, Chaudhuri and Glass teach the system of claim 8.
Chandran further teaches 
the normalized version of each of the plurality of user engagement scores [Col. 11, lines 60-67 to Col. 12, lines 1-3, “the combiner function 230 may weigh the scores from the models 210-225 using different weights (e.g., based on user type …), and the composite score 235 may be a product of these weighted scores. In some cases, the combiner function 230 may normalize the scores of the content item 205 from the models 210-225 using an average score or a median score over all content items scored by the models 210-225, and the composite score 235 may be a product of the normalized, weighted scores”];
Glass teaches
the optimization target determiner [paragraph 0024, “The target metric identification system”] is configured for determining the output targets for the ranking model based on the plurality of user engagement scores [Fig. 1, abstract, “Method for identifying a target metric”; paragraph 0025, “the target metric identification system 100 includes the metrics measurement module 110 for measuring short-term behavior metrics 106 and long-term engagement metrics 108 across a number of users 104 and a correlation analysis module 112 for identifying a target metric 101 based on the correlations between each short-term behavior metric 106 and each long-term engagement metric 108 across the users 104”; paragraph 0003, “identifying a target metric for optimizing content personalization and recommendation”; paragraph 0034, “calculating values of short-term behavior metrics, such as dwell-time based metrics, click-based metrics, stream depth, click-skip rate, etc.”; paragraph 0035, “calculating values of long-term engagement metrics”; paragraph 0030, “value (score) … If binned short-term behavior metrics are used in correlation analysis, then an average value (aggregated values/scores) of long-term engagement metrics for users in each bin may be used against the short term behavior metrics bin. The target metric identification unit 218 is configured to identify one or more target metrics”; It can be seen that the system assigns values/scores to the engagement metrics, those values/scores are aggregated to in part determine the target metric, where, paragraph 0025, “The target metric(s) are used as optimization target(s) for tuning a ranking model … for recommending the top ranked content to users 104 as personalized content streams”; Since Glass teaches the output targets for the ranking model are determined based on the user engagement scores, and Chandran teaches the engagement scores are normalized, therefore, the combination of Chandran and Glass read on the claim limitation]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include a process of determining the target metrics for the ranking model based on the user engagement scores of Glass. Doing so would help improving the ranking model used by the personalized content recommendation system (Glass, 0038).

As per claim 13, Chandran, Glover, Chaudhuri and Glass teach the system of claim 8.
Chandran further teaches 
[Col. 8, line 46, the computing system] configured for determining input features for the ranking model based on the plurality of types of online user activities and contextual information about the plurality of types of online user activities [Col. 8, lines 1-65, “For a given model, a positive training sample is a content item to which a user performs an interaction associated with the given model, whereas a negative training sample is a content item to which a user does not perform the interaction associated with the given model … When training the models 210-225, features associated primarily with a content item, features associated primarily with a user, and/or features associated with the content item and the user may be utilized]; and 
a ranking model optimizer configured [Col. 8, line 46, the computing system] for training the ranking model based on the input features [Col. 8, lines 1-65, “When training the models 210-225, features associated primarily with a content item, features associated primarily with a user, and/or features associated with the content item and the user may be utilized … By identifying and analyzing the features associated with the content items of the training samples and the user, the models 210-225 may determine an impact of the features on their corresponding interactions. Thus, the models 210-225 may be trained based on at least some of the foregoing features].  

As per claim 14, Chandran, Glover, Chaudhuri and Glass teach the system of claim 8.
Chandran further teaches
a model based card ranker [Col. 11, line 35, the combiner function 230] configured for: 
receiving the plurality of content items [Col. 3, lines 3-5, “receive content items from various sources, and provide content items to the user in a content stream”] to be provided to an online user subsequent to the ranking model being trained [Col. 7, lines 41-43, “the models 210-225 may be trained to generate scores based on user input associated with content items.”; Col. 12, lines 19-22, the combiner function 230 may utilize the score from each of the models 210-225 to generate the composite score 235, and rank the content item 205; Col. 13, lines 2-5, “The rank of the content item 205 may be based on the composite score 235 whereas the rank of the other content items may be based on their respective composite scores”; abstract, “The content item is provided for display in a content stream associated with a user based on the composite score”]; and 
generating the ranked list of content items by ranking the plurality of content items [abstract, “The content item is provided for display in a content stream associated with a user based on the composite score”; Col. 2, lines 10-12, “providing the content stream with the first content item at the determined position to a user computing device”] based on the ranking model and a plurality of types of historical user activities from the online user related to the list of content items, wherein the ranked list of content items is to be provided to the online user [Col. 7, lines 41-43, “the models 210-225 may be trained to generate scores based on user input associated with content items.”; Col. 12, lines 19-22, the combiner function 230 may utilize the score from each of the models 210-225 to generate the composite score 235, and rank the content item 205; Col. 13, lines 2-5, “The rank of the content item 205 may be based on the composite score 235 whereas the rank of the other content items may be based on their respective composite scores”; Col. 10, lines 29-36, “the combiner function 230 may determine the composite score 235 based on the user interaction history associated with the user. The combiner function 230 may be referred to as a user-specific combiner function. Based on the user interaction history, the combiner function 230 may determine a weight to be applied to the scores received from each of the models”], wherein the ranked list of content items is to be provided to the online user [Col. 12, lines 66-67 to Col. 13, lines 1-5, “The content item 205 may be ranked relative to other content items that are potential candidates for inclusion in the content stream of the user. The rank of the content item 205 may be based on the composite score 235 whereas the rank of the other content items may be based on their respective composite scores”; abstract, “The content item is provided for display in a content stream associated with a user based on the composite score”].  

As per claim 15, Chandran teaches a machine-readable tangible and non-transitory medium having information for training a ranking model, wherein the information, when read by the machine, causes the machine to perform operations comprising [Col. 1, lines 62-65, “a non-transitory machine-readable medium including instructions stored therein, which when executed by a machine, cause the machine to perform operations”; Col. 5, lines 37-38, “The communication interface may provide for communications under various modes or protocols”]: 
obtaining a plurality of types of online user activities [user interactions] performed with respect to each content item from a set of content items [Col. 6, lines 7-32, “The user may consume (e.g., read, view, click on, activate, download) some content items in the content stream while not consuming other content items … Of the content items that are consumed, the user may perform an interaction with some of these content items … Interaction types may include active engagement actions performed on a content item such as … endorsing the content item, commenting on the content item, re-sharing the content item …”], the plurality of types of online user activities including a pre-click browsing time of users with respect to the set of content items [Col. 6, lines 7-32, “the user scrolls … the content stream; user quickly browsing thru the content stream (browsing time)”] and a post- click dwell time of users with respect to the set of content items [Col. 6, lines 7-32, “the user … pauses within a boundary of the content item in the content stream for at least a predetermined amount of time (e.g., 3 seconds); user spends time on a particular content item (user’s dwell time)”]; 
determining, for each of the set of content items, a plurality of user engagement scores each of which is determined with respect to a corresponding one of the plurality of types of online user activities [Col. 1, lines 28-33, “generating … a first plurality of scores for a first content item received in an online service, each of the first plurality of scores being generated using a respective model of a plurality of predictive models and associated with a different respective user interaction type”; Col. 6, lines 7-32, “the user may perform an interaction with some of these content items … Interaction types may include active engagement actions performed on a content item such as … endorsing the content item, commenting on the content item, re-sharing the content item …”]; 
determining an aggregation weight for each of the plurality of user engagement scores based on relevance data provided by users with respect to each of the set of content items [Fig. 2, Col. 12, lines 40-46, “The user feedback may be utilized as a measure of quality of the composite scores generated by the combiner function 230; where, Fig. 2, Col. 10, lines 34-43, “the combiner function 230 may determine a weight to be applied to the scores received from each of the models 210-225. For example, if … the user's preference for performing a comment interaction over other interaction types, a higher weight may be applied to the score received from the comment model 220 by the combiner function 230 … the scores from the models 210-225 to be utilized in determining the composite score”; It can be seen that a weight is applied to each score from the models, thus, combing the scores is the same as combining the weights (an aggregation weight) to determine a composite score; Fig. 2 shows the models 210-225 includes endorsement model, reshare model, comment model, etc.];  
calculating, for each of the set of content items, an aggregated score based on an aggregation of a normalized version of each of the plurality of user engagement scores and a corresponding aggregation weight of each of the plurality of user engagement scores [Col. 7, lines 34-38, “the models 210-225 may be utilized to score the content item 205. The combiner function 230 may receive the scores from each of the models 210-225, and then utilize these scores to generate a composite score 235 for the content item 205”; Col. 11, lines 60-67 to Col. 12, lines 1-3, “the combiner function 230 may weigh the scores from the models 210-225 using different weights (e.g., based on user type …), and the composite score 235 may be a product of these weighted scores. In some cases, the combiner function 230 may normalize the scores of the content item 205 from the models 210-225 using an average score or a median score over all content items scored by the models 210-225, and the composite score 235 may be a product of the normalized, weighted scores”; Fig. 2, Col. 10, lines 34-43, “the combiner function 230 may determine a weight to be applied to the scores received from each of the models 210-225. For example, if … the user's preference for performing a comment interaction over other interaction types, a higher weight may be applied to the score received from the comment model 220 by the combiner function 230 … the scores from the models 210-225 to be utilized in determining the composite score”; It can be seen that a weight is applied to each score from the models, thus, the composite score includes the scores from each models and the corresponding weights];  
training the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items [Col. 6, lines 53-54, “”; Col. 7, lines 41-43, “the models 210-225 may be trained to generate scores based on user input associated with content items.”; Col. 12, lines 10-22, the combiner function 230 may utilize the score from each of the models 210-225 to generate the composite score 235, and rank the content item 205 … content items, including the content item 205, are ranked based on their corresponding scores; Col. 13, lines 2-5, “The rank of the content item 205 may be based on the composite score 235 whereas the rank of the other content items may be based on their respective composite scores. If included in the content stream, a position of the content item 205 in the content stream may be set or adjusted based on the rank of the content item 205”; Col. 2, lines 10-12, “providing the content stream with the first content item at the determined position to a user computing device”].  
Chandran does not teach
each aggregation weight is updated responsive to an expiration of a predetermined time period, wherein the normalized version is calculated based on a difference in a user U.S. Application No. 15/204,009Page 3 engagement signal 
determining, based on the aggregated scores, output targets for the ranking model; and 
training, based on the output targets for the ranking model, the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items (emphasis added).  
Glover teaches
each aggregation weight that is updated responsive to an expiration of a predetermined time period [paragraph 0051, “The analytics module 216 can monitor user engagement with displayed search results 130 and may update the global ranking vectors 110-g (or regional ranking vectors 110-r) accordingly”; paragraph 0052, “The analytics module 216 can update the range for each global ranking vector 110-g of an action based on the engagement statistics collected by the analytics module 216. For example, the analytics module 216 may normalize the scores corresponding to a particular action such that the sum of the normalized scores are equal to an upper value … The analytics module 216 may update the global ranking vectors 110-g at predetermined times, e.g., hourly, daily, weekly, or monthly”; It can be seen the module 216 updates the ranking vector by normalizing the scores (aggregating scores) at predetermined time];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include the process of updating the aggregation weight that responsive to an expiration of a predetermined time period of Glover. Doing so would help updating the ranking vectors responsive to user engagement with search results (Glover, 0052).
Chandran and Glover do not teach

determining, based on the aggregated scores, output targets for the ranking model; and 
training, based on the output targets for the ranking model, the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items (emphasis added).  
Chaudhuri teaches
the normalized version is calculated based on a difference in a user engagement signal distribution of a corresponding type of online user activity with respect to other user engagement signal distributions [paragraph 0023, “when a new user interacts with the recommendation system, the ranking function for each advertisement will compute a score for the user ... Then, for each score … generate a “normalized score” … for each score, the corresponding threshold score is subtracted to generate a “normalized score”. The advertisement with the highest normalized score is then selected and provided to the user”; It can be seen that the normalized score is generated based on the difference between the computed score and the threshold score];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include a normalized version of each of the plurality of user engagement scores, and wherein the normalized version is calculated based on a difference of the scores of Chaudhuri. Doing so would help providing to the user the advertisement with the highest normalized score (Chaudhuri, 0023).
Chandran, Glover and Chaudhuri do not teach
determining, based on the aggregated scores, output targets for the ranking model; and 
training, based on the output targets for the ranking model, the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items (emphasis added).  
Glass teaches
determining, based on the aggregated scores, output targets for the ranking model [Fig. 1, abstract, “Method for identifying a target metric”; paragraph 0025, “the target metric identification system 100 includes the metrics measurement module 110 for measuring short-term behavior metrics 106 and long-term engagement metrics 108 across a number of users 104 and a correlation analysis module 112 for identifying a target metric 101 based on the correlations between each short-term behavior metric 106 and each long-term engagement metric 108 across the users 104”; paragraph 0003, “identifying a target metric for optimizing content personalization and recommendation”; paragraph 0034, “calculating values of short-term behavior metrics, such as dwell-time based metrics, click-based metrics, stream depth, click-skip rate, etc.”; paragraph 0035, “calculating values of long-term engagement metrics”; paragraph 0030, “value (score) … If binned short-term behavior metrics are used in correlation analysis, then an average value (aggregated values/scores) of long-term engagement metrics for users in each bin may be used against the short term behavior metrics bin. The target metric identification unit 218 is configured to identify one or more target metrics”; It can be seen that the system assigns values/scores to the engagement metrics, those values/scores are aggregated to in part determine the target metric, where, paragraph 0025, “The target metric(s) are used as optimization target(s) for tuning a ranking model … for recommending the top ranked content to users 104 as personalized content streams”]; and 
training, based on the output targets for the ranking model, the ranking model which ranks a plurality of content items to obtain a ranked list of the plurality of content items [paragraph 0025, “The target metric(s) are used as optimization target(s) for tuning a ranking model … for recommending the top ranked content to users 104 as personalized content streams”; paragraph 0036, “the identified target metric is used as the optimization target for optimizing the ranking model”; Since Chandran teaches in Cols. 6-7 and 12-13 that the ranking model is trained to rank the content items, where the target/desired outputs are the content items that interest to the user, and Glass teaches in paragraphs 0003 and 0025 that tuning/optimizing the ranking model based on the identified target metric which is used as the optimization target for optimizing content personalization and recommendation, therefore, the combination of Chandran and Glass read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include a process of determining the target metrics for the ranking model based on the user engagement scores of Glass. Doing so would help improving the ranking model used by the personalized content recommendation system (Glass, 0038).

As per claim 16, Chandran, Glover, Chaudhuri and Glass teach the medium of claim 15.
Chandran further teaches 
the plurality of types of online user activities comprise at least one of: 
user clicks on the set of content items; 
reformulation of user requests with respect to the set of content items; or 
user abandonment with respect to the set of content items.  
[Col. 6, lines 7-9, “The user may consume (e.g., read, view, click on, activate, download) some content items in the content stream”].

As per claim 19, Chandran, Glover, Chaudhuri and Glass teach the medium of claim 15.
Chandran further teaches 
the normalized version of each of the plurality of user engagement scores [Col. 11, lines 60-67 to Col. 12, lines 1-3, “the combiner function 230 may weigh the scores from the models 210-225 using different weights (e.g., based on user type …), and the composite score 235 may be a product of these weighted scores. In some cases, the combiner function 230 may normalize the scores of the content item 205 from the models 210-225 using an average score or a median score over all content items scored by the models 210-225, and the composite score 235 may be a product of the normalized, weighted scores”];
Glass teaches
the output targets for the ranking model are determined based on the user engagement scores [Fig. 1, abstract, “Method for identifying a target metric”; paragraph 0025, “the target metric identification system 100 includes the metrics measurement module 110 for measuring short-term behavior metrics 106 and long-term engagement metrics 108 across a number of users 104 and a correlation analysis module 112 for identifying a target metric 101 based on the correlations between each short-term behavior metric 106 and each long-term engagement metric 108 across the users 104”; paragraph 0003, “identifying a target metric for optimizing content personalization and recommendation”; paragraph 0034, “calculating values of short-term behavior metrics, such as dwell-time based metrics, click-based metrics, stream depth, click-skip rate, etc.”; paragraph 0035, “calculating values of long-term engagement metrics”; paragraph 0030, “value (score) … If binned short-term behavior metrics are used in correlation analysis, then an average value (aggregated values/scores) of long-term engagement metrics for users in each bin may be used against the short term behavior metrics bin. The target metric identification unit 218 is configured to identify one or more target metrics”; It can be seen that the system assigns values/scores to the engagement metrics, those values/scores are aggregated to in part determine the target metric, where, paragraph 0025, “The target metric(s) are used as optimization target(s) for tuning a ranking model … for recommending the top ranked content to users 104 as personalized content streams”; Since Glass teaches the output targets for the ranking model are determined based on the user engagement scores, and Chandran teaches the engagement scores are normalized, therefore, the combination of Chandran and Glass read on the claim limitation]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include a process of determining the target metrics for the ranking model based on the user engagement scores of Glass. Doing so would help improving the ranking model used by the personalized content recommendation system (Glass, 0038).

As per claim 20, Chandran, Glover, Chaudhuri and Glass teach the medium of claim 15.
Chandran further teaches 
determining input features for the ranking model based on the plurality of types of online user activities and contextual information about the plurality of types of online user activities, wherein the ranking model is trained based on the input features [Col. 8, lines 1-65, “For a given model, a positive training sample is a content item to which a user performs an interaction associated with the given model, whereas a negative training sample is a content item to which a user does not perform the interaction associated with the given model … When training the models 210-225, features associated primarily with a content item, features associated primarily with a user, and/or features associated with the content item and the user may be utilized … By identifying and analyzing the features associated with the content items of the training samples and the user, the models 210-225 may determine an impact of the features on their corresponding interactions. Thus, the models 210-225 may be trained based on at least some of the foregoing features”].  

As per claim 21, Chandran, Glover, Chaudhuri and Glass teach the medium of claim 15.
Chandran further teaches 
[Col. 3, lines 3-5, “receive content items from various sources, and provide content items to the user in a content stream”] to be provided to an online user subsequent to the ranking model being trained [Col. 7, lines 41-43, “the models 210-225 may be trained to generate scores based on user input associated with content items.”; Col. 12, lines 19-22, the combiner function 230 may utilize the score from each of the models 210-225 to generate the composite score 235, and rank the content item 205; Col. 13, lines 2-5, “The rank of the content item 205 may be based on the composite score 235 whereas the rank of the other content items may be based on their respective composite scores”; abstract, “The content item is provided for display in a content stream associated with a user based on the composite score”]; and 
generating the ranked list of content items by ranking the plurality of content items [abstract, “The content item is provided for display in a content stream associated with a user based on the composite score”; Col. 2, lines 10-12, “providing the content stream with the first content item at the determined position to a user computing device”] based on the ranking model and a plurality of types of historical user activities from the online user related to the list of content items, wherein the ranked list of content items is to be provided to the online user [Col. 7, lines 41-43, “the models 210-225 may be trained to generate scores based on user input associated with content items.”; Col. 12, lines 19-22, the combiner function 230 may utilize the score from each of the models 210-225 to generate the composite score 235, and rank the content item 205; Col. 13, lines 2-5, “The rank of the content item 205 may be based on the composite score 235 whereas the rank of the other content items may be based on their respective composite scores”; Col. 10, lines 29-36, “the combiner function 230 may determine the composite score 235 based on the user interaction history associated with the user. The combiner function 230 may be referred to as a user-specific combiner function. Based on the user interaction history, the combiner function 230 may determine a weight to be applied to the scores received from each of the models”], wherein the ranked list of content items is to be provided to the [Col. 12, lines 66-67 to Col. 13, lines 1-5, “The content item 205 may be ranked relative to other content items that are potential candidates for inclusion in the content stream of the user. The rank of the content item 205 may be based on the composite score 235 whereas the rank of the other content items may be based on their respective composite scores”; abstract, “The content item is provided for display in a content stream associated with a user based on the composite score”].  

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chandran et al. in view of Glover et al. in view of Chaudhuri et al. in view of Grass et al. and further in view of Yi et al. (US Pub. 2014/0280890).
As per claim 3, Chandran, Glover, Chaudhuri and Grass teach the method of claim 1.
Chandran further teaches 
a normalized version of each of the plurality of user engagement scores [Col. 7, lines 34-38, “the models 210-225 may be utilized to score the content item 205. The combiner function 230 may receive the scores from each of the models 210-225, and then utilize these scores to generate a composite score 235 for the content item 205”; Col. 11, lines 60-67 to Col. 12, lines 1-3, “the combiner function 230 may weigh the scores from the models 210-225 using different weights (e.g., based on user type …), and the composite score 235 may be a product of these weighted scores. In some cases, the combiner function 230 may normalize the scores of the content item 205 from the models 210-225 using an average score or a median score over all content items scored by the models 210-225, and the composite score 235 may be a product of the normalized, weighted scores”];
Chandran, Glover, Chaudhuri and Grass do not teach
obtaining user engagement signal statistics for each type of online user activity of the plurality of types of online user activities; 

generating, for each content item of the set of content items, a corresponding normalized version of each of the plurality of user engagement scores for each type of online user activity of the plurality of types of online user activities based on a corresponding user engagement signal distribution and the type of online user activity of the plurality of types of online user activities with respect to the content item.  
Yi teaches 
obtaining user engagement signal statistics for each type of online user activity of the24820-8131-3707.v1Application No.: 15/204,009 Page 3plurality of types of online user activities [paragraph 0120, “a new article today that has been shown at position 1 for 1,000 times and received 100 clicks”];
generating a user engagement signal distribution [click odds] corresponding to each type of online user activity of the plurality of types of online user activities based on corresponding user engagement signal statistics [paragraph 0120, “it is found that the average CTR at position 1 is 1 % (probability model) and there is a new article today that has been shown at position 1 for 1,000 times and received 100 clicks (actual occurrences of clicks). Based on the average CTR, the expected occurrences of clicks which this new article shall receive is 1000* 1 %= 10. In this case, the click odds is 100/10=10, which indicates that this new article obtained 9 times more clicks than expected”]; and 
generating, for each content item of the set of content items, “…” user engagement scores for each type of online user activity of the plurality of types of online user activities based on a corresponding user engagement signal distribution and the type of online user activity of the plurality of types of online user activities with respect to the content item [paragraph 0119, “the user engagement scores are odds ratio including click odds (Yd,click), skip odds (Yd.skip), and abandon odds (Yd,abandon), where the Yd click  is the actual total number of clicks received”]. 
Since Yi teaches generating, for each content item of the set of content items, user engagement scores [paragraph 0120] and Chandran teaches [the scores are normalized], therefore, the combination of Chandran and Yi read on the limitation “generating, for each content item of the set of content items, a corresponding normalized version of each of the plurality of user engagement scores”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include the process of generating a distribution corresponding to each type of the plurality of types of online user activities based on the statistics, and generating, for each of the set of content items, a normalized version of user engagement score for each type of2 4825-9859-9576.v1Application No.: 15/204,009Page 3the  plurality of types of online user activities based on the corresponding distribution and the type of online user activities with respect to the content item of Yi. Doing so would help building user profiles and predicting user interests, selecting and updating content, and/or optimizing ranking model for content recommendation to users (Yi, 0101).

As per claim 10, Chandran, Glover, Chaudhuri and Grass teach the system of claim 8.
Chandran further teaches 
a normalized version of each of the plurality of user engagement scores [Col. 7, lines 34-38, “the models 210-225 may be utilized to score the content item 205. The combiner function 230 may receive the scores from each of the models 210-225, and then utilize these scores to generate a composite score 235 for the content item 205”; Col. 11, lines 60-67 to Col. 12, lines 1-3, “the combiner function 230 may weigh the scores from the models 210-225 using different weights (e.g., based on user type …), and the composite score 235 may be a product of these weighted scores. In some cases, the combiner function 230 may normalize the scores of the content item 205 from the models 210-225 using an average score or a median score over all content items scored by the models 210-225, and the composite score 235 may be a product of the normalized, weighted scores”];
Chandran, Glover, Chaudhuri and Glass do not teach
a user engagement signal statistics calculator configured for obtaining user engagement signal statistics for each type of online user activity of the plurality of types of online user activities; 
a user engagement signal distribution generator configured for generating a user engagement signal distribution corresponding to each type of online user activity of the plurality of types of online user activities based on corresponding user engagement signal statistics; and 
a normalized user engagement score generator configured for generating, for each content item of the set of content items, a corresponding normalized version of each of the plurality of user engagement scores for each type of online user activity of the plurality of types of online user activities based on a corresponding user engagement signal distribution and the type of online user activity of the plurality of types of online user activities with respect to the content item.  
Yi teaches 
a user engagement signal statistics calculator [paragraph 0122, user engagement assessment system] configured for obtaining user engagement signal statistics for each type of online user activity of the24820-8131-3707.v1Application No.: 15/204,009 Page 3plurality of types of online user activities [paragraph 0120, “a new article today that has been shown at position 1 for 1,000 times and received 100 clicks”];
a user engagement signal distribution generator [the system, 0120] configured for generating a user engagement signal distribution [click odds] corresponding to each type of online user activity of the plurality of types of online user activities based on corresponding user engagement signal statistics [paragraph 0120, “it is found that the average CTR at position 1 is 1 % (probability model) and there is a new article today that has been shown at position 1 for 1,000 times and received 100 clicks (actual occurrences of clicks). Based on the average CTR, the expected occurrences of clicks which this new article shall receive is 1000* 1 %= 10. In this case, the click odds is 100/10=10, which indicates that this new article obtained 9 times more clicks than expected”]; and 
a normalized user engagement score generator configured for generating, for each content item of the set of content items, “…” user engagement scores for each type of online user activity of the plurality of types of online user activities based on a corresponding user engagement signal distribution and the type of online user activity of the plurality of types of online user activities with respect to the content item [paragraph 0119, “the user engagement scores are odds ratio including click odds (Yd,click), skip odds (Yd.skip), and abandon odds (Yd,abandon), where the Yd click  is the actual total number of clicks received”]. 
Since Yi teaches generating, for each content item of the set of content items, user engagement scores [paragraph 0120] and Chandran teaches [the scores are normalized], therefore, the combination of Chandran and Yi read on the limitation “generating, for each content item of the set of content items, a corresponding normalized version of each of the plurality of user engagement scores”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include the process of generating a distribution corresponding to each type of the plurality of types of online user activities based on the statistics, and generating, for each of the set of content items, a normalized version of user engagement score for each type of2 4825-9859-9576.v1Application No.: 15/204,009Page 3the  plurality of types of online user activities based on the corresponding distribution and the type of online user activities with respect to the content item of Yi. Doing so would help building user profiles and predicting user interests, selecting and updating content, and/or optimizing ranking model for content recommendation to users (Yi, 0101).

As per claim 17, Chandran, Glover, Chaudhuri and Glass teach the medium of claim 15.
Chandran further teaches 
[Col. 7, lines 34-38, “the models 210-225 may be utilized to score the content item 205. The combiner function 230 may receive the scores from each of the models 210-225, and then utilize these scores to generate a composite score 235 for the content item 205”; Col. 11, lines 60-67 to Col. 12, lines 1-3, “the combiner function 230 may weigh the scores from the models 210-225 using different weights (e.g., based on user type …), and the composite score 235 may be a product of these weighted scores. In some cases, the combiner function 230 may normalize the scores of the content item 205 from the models 210-225 using an average score or a median score over all content items scored by the models 210-225, and the composite score 235 may be a product of the normalized, weighted scores”];
Chandran, Glover, Chaudhuri and Glass do not teach
obtaining user engagement signal statistics for each type of online user activity of the plurality of types of online user activities; 
generating a user engagement signal distribution corresponding to each type of online user activity of the plurality of types of online user activities based on corresponding user engagement signal statistics; and 
generating, for each content item of the set of content items, a corresponding normalized version of each of the plurality of user engagement scores for each type of online user activity of the plurality of types of online user activities based on a corresponding user engagement signal distribution and the type of online user activity of the plurality of types of online user activities with respect to the content item.  
Yi teaches 
obtaining user engagement signal statistics for each type of online user activity of the24820-8131-3707.v1Application No.: 15/204,009 Page 3plurality of types of online user activities [paragraph 0120, “a new article today that has been shown at position 1 for 1,000 times and received 100 clicks”];
[click odds] corresponding to each type of online user activity of the plurality of types of online user activities based on corresponding user engagement signal statistics [paragraph 0120, “it is found that the average CTR at position 1 is 1 % (probability model) and there is a new article today that has been shown at position 1 for 1,000 times and received 100 clicks (actual occurrences of clicks). Based on the average CTR, the expected occurrences of clicks which this new article shall receive is 1000* 1 %= 10. In this case, the click odds is 100/10=10, which indicates that this new article obtained 9 times more clicks than expected”]; and 
generating, for each content item of the set of content items, “…” user engagement scores for each type of online user activity of the plurality of types of online user activities based on a corresponding user engagement signal distribution and the type of online user activity of the plurality of types of online user activities with respect to the content item [paragraph 0119, “the user engagement scores are odds ratio including click odds (Yd,click), skip odds (Yd.skip), and abandon odds (Yd,abandon), where the Yd click  is the actual total number of clicks received”]. 
Since Yi teaches generating, for each content item of the set of content items, user engagement scores [paragraph 0120] and Chandran teaches [the scores are normalized], therefore, the combination of Chandran and Yi read on the limitation “generating, for each content item of the set of content items, a corresponding normalized version of each of the plurality of user engagement scores”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include the process of generating a distribution corresponding to each type of the plurality of types of online user activities based on the statistics, and generating, for each of the set of content items, a normalized version of user engagement score for each type of2 4825-9859-9576.v1Application No.: 15/204,009Page 3the  plurality of types of online user activities based on the corresponding distribution and the type of online user activities with respect to the content item .

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandran et al. in view of Glover et al. in view of Chaudhuri et al. in view of Grass et al. and further in view of Carson et al. (US Pub. 2007/0112840).
As per claim 4, Chandran, Glover, Chaudhuri and Grass teach the method of claim 1.
Chandran, Glover, Chaudhuri and Glass do not teach
the corresponding aggregation weight of each of the plurality of user engagement scores is determined using a regression approach.  
Carson teaches 
the corresponding aggregation weight of each of the plurality of user engagement scores is determined using a regression approach [paragraph 0102, w1 is the weight applied to the predicted clickability score, w2 is the weight applied to the historical clickability score; paragraph 0101, “the predicted clickability scores and the historical clickability scores are calculated to generate aggregate clickability scores”; Since w1 is the weight applied to the predicted clickability score, w2 is the weight applied to the historical clickability score, it can be understood that calculating those two scores to generate aggregate score is the same as calculating w1 and w2 to generate aggregate weight; paragraph 0072, predictive clickability functions are generated using linear regression techniques].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include the process of determining the aggregation weights using a regression approach of Carson. Doing so would help predicting the frequency with which a given advertisement displayed in response to a query will be selected through the use of machine learning (Carson, 0023). 

As per claim 11, Chandran, Glover, Chaudhuri and Grass teach the system of claim 8.
Chandran, Glover, Chaudhuri and Glass do not teach
the corresponding aggregation weight of each of the plurality of user engagement scores is determined using a regression approach.  
Carson teaches 
the corresponding aggregation weight of each of the plurality of user engagement scores is determined using a regression approach [paragraph 0102, w1 is the weight applied to the predicted clickability score, w2 is the weight applied to the historical clickability score; paragraph 0101, “the predicted clickability scores and the historical clickability scores are calculated to generate aggregate clickability scores”; Since w1 is the weight applied to the predicted clickability score, w2 is the weight applied to the historical clickability score, it can be understood that calculating those two scores to generate aggregate score is the same as calculating w1 and w2 to generate aggregate weight; paragraph 0072, predictive clickability functions are generated using linear regression techniques].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include the process of determining the aggregation weights using a regression approach of Carson. Doing so would help predicting the frequency with which a given advertisement displayed in response to a query will be selected through the use of machine learning (Carson, 0023). 

As per claim 18, Chandran, Glover, Chaudhuri and Grass teach the medium of claim 15.
Chandran, Glover, Chaudhuri and Glass do not teach
the corresponding aggregation weight of each of the plurality of user engagement scores is determined using a regression approach.  
Carson teaches 
the corresponding aggregation weight of each of the plurality of user engagement scores is determined using a regression approach [paragraph 0102, w1 is the weight applied to the predicted clickability score, w2 is the weight applied to the historical clickability score; paragraph 0101, “the predicted clickability scores and the historical clickability scores are calculated to generate aggregate clickability scores”; Since w1 is the weight applied to the predicted clickability score, w2 is the weight applied to the historical clickability score, it can be understood that calculating those two scores to generate aggregate score is the same as calculating w1 and w2 to generate aggregate weight; paragraph 0072, predictive clickability functions are generated using linear regression techniques].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for action-based content scoring of Chandran to include the process of determining the aggregation weights using a regression approach of Carson. Doing so would help predicting the frequency with which a given advertisement displayed in response to a query will be selected through the use of machine learning (Carson, 0023). 

Examiner’s Comment
Examiner suggests the Applicant to add into claim 1 limitations reciting in paragraphs 0086 and 0089 in the specification of the current Application to overcome the cited references. For example, “determining a percentile where the user engagement signal stands in its corresponding distribution, and generate a normalized user engagement score based on the percentile”, and “determining to update aggregation weights before an aggregation of the normalized user engagement scores, wherein determining to update the aggregation weights because there is a normalized user engagement score corresponding to a new or updated user activity”.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Glass et al. (US Pub. 2014/0280550) describes a method for measuring user engagement.
Williamson (US Pub. 2012/0054131) describes a method for training a self-learning network using interpolated input sets based on a target output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is (571)272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128